Citation Nr: 0006591	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for additional disability, to include 
osteomyelitis of T4 and T5 with spinal cord compression and 
paraplegia, as a result of VA treatment.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The Board remanded this case 
to the RO for further development in June 1999, and, 
following compliance with the Board's remand instructions, 
the RO has returned the case to the Board.



FINDING OF FACT

There is no competent medical evidence showing that the 
veteran incurred additional disability, to include 
osteomyelitis of T4 and T5 with spinal cord compression and 
paraplegia, as a result of VA treatment.



CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for additional disability, to 
include osteomyelitis of T4 and T5 with spinal cord 
compression and paraplegia, as a result of VA treatment is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).  38 U.S.C.A. § 1151 has recently been 
amended, and the amended statute indicates that a showing of 
negligence or fault is necessary for recovery for claims 
filed on or after October 1, 1997.  However, for claims filed 
prior to October 1, 1997, as here, a claimant is not required 
to show fault or negligence in medical treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(1999).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2) (1999).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 
38 C.F.R. § 3.358(c)(1) (1999).  The mere fact of aggravation 
alone will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of training, hospitalization, an examination, 
or medical or surgical treatment.  See 38 C.F.R. 
§ 3.358(c)(2) (1999).  Second, compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or treatment administered.  See 
38 C.F.R. § 3.358(c)(3) (1999).

However, the initial question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999).  In this regard, the veteran 
has the burden of submitting evidence "sufficient to justify 
a belief by a fair and impartial individual" that the claim 
is well grounded; that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) to be well grounded, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of incurrence or 
aggravation of an injury or disability as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation; and medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See generally Jones v. West, 12 
Vet. App. 460 (1999); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In this case, the veteran has contended that the failure of 
VA medical providers to conduct either a magnetic resonance 
imaging study (MRI) or a bone scan at an earlier date would 
have prevented his osteomyelitis of T4 and T5, with spinal 
cord compression and paraplegia, from developing.  This 
contention is reflected in the veteran's February 1998 Notice 
of Disagreement.

The Board has reviewed the evidence of record and observes 
that the veteran was first treated at a VA facility for chest 
and back pain in March 1995.  In June 1995, the veteran was 
transferred from a private facility to a VA medical center.  
An MRI revealed probable osteomyelitis of T4 and T5, 
associated with paraspinal abscess, canal involvement, and 
cord compression.  A laminectomy of T4 and T5 was 
subsequently performed.  The report of a VA hospitalization, 
lasting from June to November in 1995, contains diagnoses of 
osteomyelitis involving T4 and T5, with spinal cord 
compression; and secondary paraplegia.  

Subsequently, in August 1997, the veteran underwent VA spinal 
cord and peripheral nerves examinations.  The report of the 
VA spinal cord examination, the first of the two to be 
conducted, contains an opinion that "if osteomyelitis was 
diagnosed earlier, it is possible that appropriate antibiotic 
treatment would have prevented formation of epidural abscess 
that eventually led to paraplegia in this man."  However, 
this examiner did not specifically address whether VA 
treatment providers, as opposed to private treatment 
providers, had failed to diagnose this disability in a timely 
manner, and the examiner noted the veteran's "remarkable 
functional recovery" due to surgical intervention, 
subsequent antibiotic treatment, and intensive 
rehabilitation.  The report of the VA peripheral nerves 
examination contains an opinion that "[f]rom the patient's 
point of view, he is right that there was a failure in proper 
diagnosis and proper treatment at an earlier date but from 
the physician's point of view, it was not easy to diagnose 
because there were not enough clinical signs and symptoms 
present and on the tests everything appeared to be normal."  
The pertinent diagnosis was mild paraparesis as a residual of 
osteomyelitis and an epidural abscess from a T4-T5 lesion, 
with decompression.

The Board has reviewed the claims file and observes that the 
veteran's allegation that VA treatment providers failed to 
diagnose his osteomyelitis of T4 and T5 in a timely manner is 
not supported by the medical evidence of record.  The 
examiner who conducted that the VA spinal cord examination 
suggested a failure to timely diagnose this disability but 
did not specifically attribute that failure to VA treatment 
providers.  In addition, the examiner only indicated that it 
is possible that appropriate antibiotic treatment would have 
prevented formation of epidural abscess that eventually led 
to paraplegia.  Use of the word possible renders the opinion 
too speculative to well-ground the claim.  See Beausoleil v. 
Brown, 8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient to make a veteran's service connection claim 
well grounded); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  A medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  Such a speculative 
statement does not justify a belief by a fair and impartial 
individual that the claim is well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient evidence to render a 
claim well grounded). 

Furthermore, he examiner who conducted the VA peripheral 
nerves examination, while acknowledging the veteran's 
contentions, found that the initial medical tests performed 
prior to the June 1995 surgery were sufficiently normal that 
an early diagnosis would be difficult.  The Board finds that 
this statement is also too speculative to well ground the 
veteran's claim.

Even assuming, without conceding, that VA treatment providers 
failed to diagnose this disability in a timely manner, the 
Board would point out that 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) concerns cases in which additional disability is 
the result of VA treatment or other care.  However, it is not 
clear that the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) apply in cases in which a failure to diagnose is 
alleged result in additional disability.  Regardless of how 
section 1151 is interpreted, there is simply no competent 
medical evidence of a nexus between the veteran's current 
disability and any incident of VA treatment.

Indeed, the only evidence of record supporting a nexus 
between the veteran's current disability and VA treatment is 
his lay opinion, as described above.  However, the Board 
would point out that the veteran has not been shown to 
possess the requisite medical expertise needed to render a 
competent opinion regarding medical causation.  See Grottveit 
v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner and unenhanced by any 
additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").

A well-grounded claim must be supported by evidence, not 
merely allegations.  In the present case, the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for additional disability, to include 
osteomyelitis of T4 and T5 with spinal cord compression and 
paraplegia, as a result of VA treatment is well grounded.  
Given the absence of competent medical evidence to support 
the veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (1997). 

In the appealed rating decision, the RO denied the veteran's 
claim on its merits, while the Board has denied this claim as 
not well grounded.  Nevertheless, regardless of the 
disposition of the RO, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results in cases where the RO denies 
a claim for service connection on its merits and does not 
include an analysis of whether the veteran's claim is well 
grounded, and the Board denies the same claim as not well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  In this regard, the Board 
observes that, in June 1999, the RO sent a letter to the 
veteran requesting that he fill out release forms for two 
private facilities from which he had reportedly received 
treatment, but no response was received from the veteran.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, 
there is no further duty on the part of the VA under 38 
U.S.C.A. § 5103(a) (West 1991) to notify the veteran of the 
evidence required to complete his application.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).




ORDER

Evidence of a well-grounded claim not having been submitted, 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for additional disability, to include osteomyelitis of 
T4 and T5 with spinal cord compression and paraplegia, as a 
result of VA treatment is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

